DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06 July 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 06 July 2021 have been fully considered but they are not persuasive.

Claim rejections under 35 USC § 112(a) and 112(b): written description, enablement, indefiniteness
The remarks have been found persuasive, therefore, the rejections have been withdrawn.  However, by amendment, a new grounds of rejection are presented below.

Claim rejections under 35 USC § 103:
The remarks recite:
amended independent claims 1 and 7 define measurement of the first and second gap widths by the SPM system being configured (i) to control flow of respective first and second gases occurring in the respective first and second gaps, (ii) to sense respective time-dependently variable first and second pressures of the respective first and second gases in 
With respect to any mention in Young of sensing gas pressure in the determination of a gap width, page 26 of the Office Action cites to col. 12, lines 30-42. This passage of Young teaches that "it may be desirable to detect when the probe 4 is sufficiently close to or in contact with the probe mount 32 before enabling the probe pickup actuator 34." According to Young, proximity sensors can include "detecting changes in pressure for gas blowing through a tube near the target." But this does not amount to any suggestion of measuring both first and second gap widths between the probe and respective first and second probe holders, according to the claimed SPM systems and methods as claimed. 

	While the examiner agrees that Young fails to disclose both the first and second gaps are measured, such a limitation was found obvious as discussed previously (i.e. pages 28-29 of the Final Rejection).  Moreover, the examiner does not agree that the citations of Young do not amount to measuring a gap width between the probe and respective probe holder.  As in the citations of Young above clearly discuss, Young teaches detecting closeness of probe and probe mount via a proximity detector.  As well known to the art, proximity detectors are used to detect gap widths (see for instance, USPN 4,360,538, col. 3, lines 36-39).  Therefore, Young unambiguously teaches measuring a gap width, wherein duplication of the proximity sensor and gas flow is obvious as discussed previously.
	The remarks than the position that there is no suggestion in the prior art to have a second degree proximity sensor.  The examiner disagrees.  Young suggests the importance of the proximity detector to enable probe pickup without offsets such that the probe is not misaligned (col. 12, 24-28).  Young then suggests release of the probe to an empty slot (col. 13, lines 4-7).  Figure 9B shows an additional vacuum cavity 60 built into the probe cassette 22.  That is, since it is desirable for Young to place the probe in KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 416, 82 USPQ2d 1385, 1395 (2007); Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”  The express purpose of the proximity sensor is to align the probe with the pickup device and the express purpose of the cassette is to receive a probe released from the pickup device, as discussed above, placing an additional proximity detector with the second 
	The remarks then take the position that Young does not suggest “whereby both first and second gap widths are measured according to gas flow control and pressure sensing”.  The examiner disagrees, Young teaches a proximity sensor that is based on detecting “changes in pressure for gas blowing through a tube near the target”, thus proximity sensing (i.e. gap width measuring) according to gas flow control (i.e. gas travelling through valve or changes in pressure of gas blowing through the vacuum tube near the target as a result of changes in proximity of the probe to the probe pickup device) and pressure sensing (detecting changes in gas blowing through the tube near the target according to changes in proximity).  As discussed above, it would have been obvious to duplicate the proximity detector for the cassette.
The remarks then take the position that Young is silent with respect to pressure sensing in figure 5.  The examiner disagrees.  Figure 5 is a close-up view of a scanning probe microscope using vacuum to pick and hold probes (col. 6, lines 33-37).  Col. 12, lines 24-27 suggests pickup done via vacuum valve (i.e. as seen in figure 5, valve 66).  Further col. 12, lines 24-43 suggest that the proximity is detected by detecting changes in pressure for gas blowing through a tube near the target.  Thus, because figure 5 shows vacuum pickup and the proximity sensing is envisioned to occur when pick is performed via a vacuum valve (as done by valve 66 in figure 5), proximity sensing (i.e. gap width measuring) occurs in the vacuum system of figure 5.
In response to applicant's argument that the applicant alone has found that first and second measuring systems enables one to combine the measurements of both , the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
Moreover, there is no requirement in claims 1 and 7 that the first and second measurements are combined during a probe-exchange operation to obtain estimates of the position of the probe.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
a force generating system configured to provide a resulting gas pressure force acting on the probe in the direction of the first probe holder or in the direction of the second probe holder in claims 1 and 7.
a first gap width measuring system for measuring in claims 1 and 7.
and “a second gap width measuring system for measuring in claims 1 and 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Force generating system is disclosed to have the structure of a gas conduit, gas vessel, pump, gas flow restrictor and gas flow controller associated with the scanning head 11 and a gas conduit, gas vessel, pump, gas flow restrictor and gas flow controller associated with the probe exchange manipulator 12 or equivalents thereof (see paragraphs [0097], [0103] and [0105])
a first gap width measuring system is disclosed to have the structure of a first gas flow system, a pressure sensor and evaluation system associated with the first probe holder or equivalents thereof ([0023]-[0026]).  The gas flow system has the same structure as the force generating system discussed above
a second gap width measuring system is disclosed to have the structure of a second gas flow system, a pressure sensor and evaluation system associated with the second probe holder or equivalents thereof ([0032], [0034] and [035]). The gas flow system has the same structure as the force generating system discussed above
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 7 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 7 invoke 35 USC § 112(f) and requires a force generating system and first and second gap width measuring systems.   The force generating system comprises the gas flow system of paragraph [0097] and [0105].  Further the first and second gap width measuring systems includes the gas flow systems disclosed in paragraphs [0023]-[0024] and paragraph [0032]-[0033], wherein the gas flow systems are described in detail in paragraph [0097] and [0105].  Therefore, it appears the claim is requiring four gas flow systems (i.e. two for the force generating system and two 1, with embodiment 5-7 ([0096]) which teaches the first and second gap width measuring systems ([0097] and [0105]), which is disclosed in and of itself to have a force generating system (i.e. gas flow system).
For the purposes of examination, the claims will be interpreted to only include a first and second gas flow system because four systems are not supported by the instant disclosure.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is vague and indefinite for requiring: 
1) “a force generating system configured to provide a resultant gas pressure”
2) “a first gap width measuring system”
3) wherein said scanning probe microscopy system is configured: to control in said probe-exchange operation condition a first gas flow of a first gas by applying predetermined first gas flow excitation conditions to said first gas, wherein said first gas flow occurs at least in said first gap; to sense in said probe-exchange operation condition a time-dependently variable first pressure of said first gas, wherein said sensing takes place at  least one predetermined position in a first pressure sensing flow path and said first gas flow; and to determine in said probe-exchange operation said at least one value of said time-dependently variable first gap width based on at least said sensed time-dependently variable first pressure of said first gas and said predetermined first gas flow excitation conditions in said probe-exchange operation condition”
Specifically, the claim does not require the control of the gas flow, sensing probe-exchange and determination to be performed by the first gap width measuring system. However, since “first gap width measuring system” invokes 35 USC 112(f) and requires structural elements to perform these claimed elements ([0023]-[0026]), it is unclear whether the claimed “first gap width measurement system” performs the configured steps of 3) above or whether some other structure (i.e. the force generating system) of the SPM performs the claimed steps.  There is no discussion in the specification of any other component performing the above 3) SPM steps, therefore, it is presumed that it is actually the claimed “first gap width measuring system” that is configured to perform the steps 3) above.  

	Claim 7 is vague and indefinite for the same reasons as discussed above.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sadeghian Marnani et al. (WO2014/003557) (submitted with the IDS of 23 May 2019) as evidenced by the instant published application (US pgPub 2019/0317127) in view of Jo et al. (US pgPub 2010/0037360) and further in view of Young et al. (USPN 5,705,814).
Regarding claim 1, Sadeghian Marnani et al. teach a scanning probe microscopy system (figs. 2 and 3a), comprising 
a probe (45/55), 

– multiple ones of said scanning head ([0048]), which are configured, arranged and effective to perform, independently relative to one another, scanning movements from below along a lower surface of a sample (as seen in figure 2), which is held by the scanning probe microscopy system (fig. 2), the scanning head (43/53) having a first probe holder (page 14, lines 4-5 teach probe tips mounted on probe heads, thus requiring a holder) and 
a probe exchange manipulator (37 as evidenced by paragraph [0048] of the instant published application referencing Sadeghian Marnani et al.) having a second probe holder (37 inherently requires a probe holder in order to exchange or replace probes between scanning head and probe storage device as discussed in paragraph [0048] of the instant published application),
 wherein the probe exchange manipulator and the scanning head are movable towards and away from one another (since the probe exchange manipulator 37 is above the scanning head 43/53 it is necessary for them to be movable towards and away from one another in order to facilitate exchange).
wherein the probe exchange manipulator is configured, arranged and effective to pick up the probe from the probe storage device and subsequently bring the probe towards the scanning head for mounting the probe to the scanning head (as evidenced by [0048] of the instant published application, note “two probe exchange manipulators 37, which serve as intermediary between such a scanning head and such a probe storage device”), and to bring the probe, after being used and after being demounted 
a force generating system2 is configured to provide a resultant force acting on the probe in the direction of the first probe holder or in the direction of the second probe holder (some force is necessary to complete an exchange between probe exchange manipulators 37, storage device and scanning head as discussed in paragraph [0048])
wherein the scanning probe microscopy system is configured, arranged and effective to: 
have a probe mounting including a probe mounting operation condition and demounting operation including a probe demounting operation condition via acting as an intermediary between the scanning and a probe storage device ([0048] of the instant published application)
- have a probe-fetching operation condition in which the probe exchange manipulator is picking-up the probe from the probe storage device ([0048] two probe exchange manipulators 37, which serve as intermediary between such a scanning head and such a probe storage device); and 

Sadegnian Marnani et al. teaches a probe mounting and dismounting operation via acting as an intermediary between the scanning and a probe storage device ([0048] of the instant published application), however differ from the claimed invention by not specifically disclosing how the exchange occurs between the probe exchange manipulator, the storage device and the scanning heads and thus fails to disclose the 
wherein the scanning probe microscopy system is configured, arranged and effective to have: 
- a mounted-probe operation condition in which the probe is held against the first probe holder in that said
wherein a probe-exchange operation condition of the scanning probe microscopy system is defined as being said probe-mounting operation condition or said probe-demounting operation condition.
However, Jo teaches wherein the scanning probe microscopy system is configured, arranged and effective to have: 
-    a mounted-probe operation condition in which the probe (570) is held against the first probe holder (580) in that said resultant force (701 and 702) acts on the probe 
-    a demounted-probe operation condition in which the probe (570) is held against the second probe holder (610) in that said resultant force (701 and 702) acts on the probe (570) in the direction of the second probe holder (610), while the probe (570) is not contacting the first probe holder (580, figure 7A and paragraph [0062]);
-    a probe-demounting operation condition in which the scanning probe microscopy system is switching from its mounted-probe operation condition to its demounted-probe operation condition in that the probe (570) is moving from the first probe holder (580) towards the second probe holder (610), while neither the first probe holder (580) nor the second probe holder (610) is contacting the probe (570), wherein said movement of the probe (570) from the first probe holder (580) towards the second probe holder (610) is driven by said resultant force (701 and 702) acting on the probe (570) in the direction of the second probe holder (610. 620,  figure 8C and paragraph [0067]: "As shown in FIG. 8C, when the platform 620 is raised all the way, the magnitude of the magnetic force from permanent magnet 621 acting on the probe carrier 570 becomes greater than the magnitude of the magnetic force from permanent magnet 581 acting on the probe carrier 570. The greater magnetic force from the permanent magnet 621 causes the probe carrier 570 to release from the probe carrier holder 580 and attach to the probe carrier mount 610 for storage.");
-    a probe-mounting operation condition in which the scanning probe microscopy system is switching from its demounted-probe operation condition to 
and wherein said resultant force comprises gas pressure ([0014] and [0040] teach using suction force as an alternative adhesion force to the magnetic field)
wherein a probe-exchange operation condition of the scanning probe microscopy system is defined as being said probe-mounting operation condition or said probe-demounting operation condition (probe-exchange operation condition defined to be either the probe-mounting operation condition or probe demounting operation condition defined above).
Jo et al. modifies Sadeghian Marnani et al. by suggesting a mechanism to transfer probes between two devices in a contactless way.
Since both inventions are directed towards replacing or exchanging a probe to a scanning head, it would have been obvious to one of ordinary skill in the art to apply the contactless exchange of Jo et al. to the device of Sadeghian Marnani et al. because it 
Sadeghian Marnani et al. in view of Jo et al. fail to disclose wherein said scanning probe microscopy system further comprises a second gap width measuring system for measuring, in said probe-exchange operation condition, at least one value of a time-dependently variable second gap width of a second gap in-between said probe and said first probe holder, and 
wherein said scanning probe microscopy system is configured: 
- to control in said probe-exchange operation condition a second gas flow of a second gas by applying predetermined second gas flow excitation conditions to said second gas, wherein said second gas flow occurs at least in said second gap; 
- to sense in said probe-exchange operation condition a time-dependently variable second pressure of said first gas, wherein said sensing takes place at least one predetermined position in a second pressure sensing flow path of said second gas flow; and 
- to determine in said probe-exchange operation condition said at least one value of said time-dependently variable second gap width based on at least said sensed time-dependently variable second pressure of said first gas and said predetermined second gas flow excitation conditions in said probe-exchange operation condition
and wherein the scanning probe microscopy system is configured for holding in said mounted-probe operation condition the probe against the second probe holder applied through a second vacuum suction flow path, wherein said second pressure 
However, Young teaches a force generating system (fig. 5, a gas conduit (64), gas vessel (60), pump (“vacuum source”), gas flow restrictor (62 is smaller than 64 thus restricts flow of gas) and gas flow controller (valve 64)) and wherein said scanning probe microscopy system further comprises a second gap width measuring system (gas flow system discussed with respect to force generating system, proximity sensor (col. 12, 30-35), wherein the proximity sensor inherently has an evaluation system in order to determine proximity of probe relative to pickup device) for measuring (Young, detect degree of proximity (i.e. gap width) of probe and pickup device (col. 12, lines 30-35)), in said probe-exchange operation condition, at least one value of a time-dependently variable second gap width of a second gap in-between said probe and said second probe holder (Young, col. 12, lines 30-35, note degree of proximity is a value of a time dependent variable second gap with (i.e. degree of proximity via motion changes with time.  Degree of proximity is interpreted to be the gap width), interpreting the second gap to be proximity between probe and probe mount device (i.e. interpreted second probe holder)), and wherein said scanning probe microscopy system is configured: 
- to control in said probe-exchange operation condition a second gas flow of a second gas by applying predetermined second gas flow excitation conditions to said second gas (Young, 66 is a valve controlling the vacuum pressure (i.e. gas flow), either on (predetermined second gas flow) or off), wherein said second gas flow occurs at least in said second gap (inherent to pick-up see col. 11, lines 39-40 or release col. 13, lines 41-45)); 

- to determine in said probe-exchange operation condition said at least one value of said time-dependently 4Hamed SADEGHIAN MARNANI et al.,Atty. Docket No. 007938.00278 U.S. Serial No. TBA(P113354US00)variable second gap width based on at least said sensed time-dependently variable second pressure of said second gas and said predetermined second gas flow excitation conditions in said probe-exchange operation condition (col. 12, lines 30-42, note: gas flow proximity detector and further note valve is inherently turned on and thus predetermined second gas flow in order to perform probe-exchange and proximity detection)3
wherein the scanning probe microscopy system is configured for holding in said mounted-probe operation condition the probe against the second probe holder (Young, as seen in figure 5, wherein second probe holder is interpreted to be probe mount device 32) based on vacuum suction (Young, controlled by valve 66) applied through a second vacuum suction flow path (Young, tube 64), wherein said second pressure sensing flow path of the second gap width measuring system and said second vacuum 
Young modifies Jo et al. by teaching the particulars of a vacuum system to enable proximity transfer.
Since both inventions are directed towards transferring a probe between a scanning head and a probe exchanger (i.e. probe cassette or tray), it would have been obvious to one of ordinary skill in the art to substitute the magnetic force of Joe for the vacuum force (i.e. gas pressure force) of Young because it would lead to predictable results.  That is, MPEP 2143 (I) (B) recites:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components;
(2) a finding that the substituted components and their functions were known in the art;
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and 
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness. 
 
In the instant case, Jo is  a finding that the prior art contained a device which differed from the claimed device by the substitution of some components with other components (i.e. magnetic instead or gas pressure), Young and Jo are both findings that the substituted components and their functions were known in the art (Young gas pressure see col. 13, lines 40-48 and Jo see paragraph [0014] and [0040]), Young is a 
Claim 1 requires a first of the identical features of the gas flow and measurement means.  Young teaches a gas pressure proximity sensor between the probe and the pickup device (i.e. vacuum system seen in figure 5 between probe 4 and pickup 32 (second probe holder)) and Young teaches an additional vacuum system applied to the cassette in figure 9B (i.e. between said probe and said first probe holder (cassette)).  
However, Young fails to disclose a proximity sensor for the cassette vacuum system (i.e. between the probe and the first probe holder).  In otherwords, Young fails to disclose the identical second measurement and gas flow means applied to the first probe holder (interpreted to be the cassette).  
It would have been obvious to one of ordinary skill in the art to have a second degree proximity sensor (claimed first) in the cassette of figure 9B as in the probe mount 32 of figure 5 because it would facilitate avoidance of offsets (col. 12, lines 24-28) in the release of the probe back to the cassette in the same manner as in the probe pickup process, such that the probe may be released to an empty slot (col. 13, lines 4-7) to be stored in an aligned manner such that the probe is not lost to the cassette.


Relevant art of interest to the applicant:
Bachthaler et al. (DE102011088321) (copy of translated abstract submitted herewith) teaches “a method involves positioning the component-retaining unit (210) at first height relative to the component (220), and applying vacuum at suction passage (212) of the component retaining unit. The component-retaining unit is moved in component direction, to detect change in pneumatic variable for air flow (315) through suction passage during movement of component retaining unit, where the pneumatic variable is indicative of detecting change of disability of air flow. The relative height of second component retaining unit is determined based on change in pneumatic variable. Independent claims are included for the following: (1) method for contactless picking up of component; (2) system for determining appropriate level of component-retaining unit; (3) control device for mounting machine for automatic assembly of component carriers with 
Park et al. (USPN 8,925,111) teaches probe replacement via vacuum, see figures 10a-10L.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616.  The examiner can normally be reached on M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note as discussed on page 8 of the Final Rejection of 08 October 2020, “force generating system to provide a resultant force” invokes 35 USC 112(f), however in the embodiment of figure 1-4 no structure is given to the force generating system.  In the second embodiment, as best understood, the force generating system is intended to be the gas flow system of gap width measuring systems.
        2 While Sadegnian Marnani et al. inherently teaches some force generating system, since force generating system invokes 35 USC 112(f), Sadegnian Marnani fails to disclose the claimed force generating system, however the force generating system components are taught by Young below.
        3 Note: while not applied herein, Bachthaler et al. (DE102011088321) also teaches determining an exchange operation based on air flow and movement (i.e. time-dependent) and determining an appropriate level (i.e. gap width).  Bachthaler was used in the written opinion of the EP 3327448 publication (part of the same patent family of the instant application).  Paragraphs [0060]-[0062] of the cited patent are particularly relevant to this claim language.